DETAILED ACTION
This office action is made final.  Claims 1, 5-6, 13, and 18-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 11/30/2022, amended claims 1, 5, and 13; canceled claims 2-4 and 14-17; and withdrawn claims 7-12.
Response to Amendment
The previously pending rejection to claims 1-6 and 13-20, under 35 USC 101 (Alice), will be maintained. 
The previously pending rejection to claims 1-6 and 13-20, under 35 USC 112(b), has been withdrawn.
Response to Arguments
Applicant’s remarks received on date 11/30/2022 (pages 7-8) regarding the 35 USC 103 rejections have been fully considered and are deemed persuasive. Accordingly, these rejections are withdrawn.
Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.
Claim objections
Claim 18 is objected to because it is dependent from canceled claims 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 13, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 5-6, 13, and 18-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 13, the claim, when “taken as a whole,” is directed to the abstract idea of receiving information; wherein the information includes at least a vessel draft information and a location information; calculating a Tonnes Per Centimeter Immersion (TPCI) value in response to the vessel draft information; determining a cargo type from the location information using predictive analytics, the predictive analytics includes applying association rules to an historical dataset to identify at least one vessel available for grain carriage having either a draught loading capacity or a draught discharging capacity greater than or equal to the volume of the grain or grain product to be transported, the association rules include information about available shipping ports having terminals with grain handling capability and identifying at least one berth with the capacity for performing a shipment operation wherein the berth meets at least one of the threshold draught loading capacity or draught discharging capacity; and the predictive analytics includes using lineup and berthing schedules to determine the most efficient combination of schedules for performing at least one of the shipment operations between a ship and a suitable berth identified from the historical dataset; confirming a carriage capability for a grain or a grain product using the predictive analytics; determining a cargo volume available for said grain or grain product from said predictive analytics; and updating by classifying identified optimal vessels suitable for grain carriage.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 13 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical calculations groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, Automatic Identification System (AIS), network server, a network, and a database…… in claims 1 and 13.”
Furthermore, Examiner asserts that claim 13 also does not include limitations amounting to significantly more than the abstract idea. Although claim 13 includes one or more processor-readable storage devices, said devices including nontransitory processor instructions directing a processor to perform a method amounts to generic computing elements performing generic computing functions. 
Furthermore, receiving Automatic Identification System (AIS) information at a network server, via a network………. and updating said database. Examiner asserts computer functions are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 13 are implying that “….…updating said database by classifying identified optimal vessels suitable for grain carriage.........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 13 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 5-6 and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 13 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 13 include various elements that are not directed to the abstract idea. These elements include a processor, Automatic Identification System (AIS), network server, a network, and a database.
Furthermore, Examiner asserts that claim 13 also does not include limitations amounting to significantly more than the abstract idea. Although claim 13 includes one or more processor-readable storage devices, said devices including nontransitory processor instructions directing a processor to perform a method amounts to generic computing elements performing generic computing functions.
Examiner asserts that a processor, Automatic Identification System (AIS), network server, a network, and a database do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 9 and specification paras 14, 54-55, 57, 86, and 133)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor, a database, and a network in claims 1 and 13 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 5-6 and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 13.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea receiving Automatic Identification System (AIS) information at a network server, said network server coupled to a network and a database; wherein said AIS information includes at least a vessel draft information and a location Information and updating said database by classifying identified vessels suitable for grain carriage are a known techniques.4 When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Borgerson et al. (US Pub. No. 2018/0060808), hereinafter Borgerson et al., Fig. 1 and 6 and [0274] demonstrate that it is well-understood, routine and conventional a processor, Automatic Identification System (AIS), network server, a network, and a database. Moreover, Miller et al. (US Pub. No. 2019/0172010), hereinafter Miller et al., Fig. 1 and 6 and [0049] demonstrate that it is well-understood, routine and conventional a processor, network server, a network, and a database. Further, as evinced by Yoo et al. (KR 2018-0077572 A), hereinafter Yoo et al., Fig. 1 and abstract demonstrate that it is well-understood, routine and conventional a processor, Automatic Identification System (AIS), network server, a network, and a database. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/17/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 9 and specification paras 14, 54-55, 57, 86, and 133). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))